








Exhibit 10.41
Performance Units, settled 100% cash
COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of Restricted Stock
Units made on Grant Date (the “Date of Grant”), is between Cooper-Standard
Holdings Inc., a Delaware corporation (the “Company”), and the individual whose
name is set forth on the signature page hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”) and the Cooper-Standard Automotive Inc. Long-Term
Incentive Plan (the “LTIP”) which are incorporated herein by reference and made
a part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan or the LTIP, as applicable; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the LTIP, and the terms
set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Grant. The Company hereby grants to the Participant Granted Restricted Stock
Units on the terms and conditions set forth in this Agreement. One hundred
percent (100%) of such Restricted Stock Units are referred to as the “Target
RSUs.” The Participant’s rights with respect to the Restricted Stock Units will
remain forfeitable at all times prior to the date such Restricted Stock Units
vest as described in Section 4.

2.
Performance Period and Goals. The vesting of the Restricted Stock Units is
subject to the achievement of one or more Performance Goals during the
Performance Period.

(a)
Performance Period. The Performance Period for this Award is the three–year
period commencing on January 1, 2015 and ending on December 31, 2017.

(b)
Performance Goals. The Performance Goal is the Company’s return on invested
capital (ROIC) for the three-year Performance Period. The Performance Goal will
be met at “target” if 10.0% ROIC is achieved. The Performance Goal will be met
at “threshold” if 80% of target performance is met. The Performance Goal will be
met at “maximum” if 120% of target performance is met. Performance between
threshold and target, or between target and maximum, shall be interpolated.

3.
Restrictions on Transfer. The Participant will not be entitled to sell,
transfer, or otherwise dispose of or pledge or otherwise hypothecate or assign
the Restricted Stock Units.

4.
Vesting; Termination of Employment.

(a)
Vesting. Except as set forth in subsection (b) or (c), the Restricted Stock
Units will vest only if the Participant continues in Employment with the Company
or its Affiliate until the end of the Performance Period. As soon as practical
after the end of the Performance Period, the Committee will determine to what
extent the Performance Goal has been achieved. Based on such determination, a
potential number of Restricted Stock Units that will vest will be determined as
follows:

  




--------------------------------------------------------------------------------



If Performance Goal is Met at*:
Target RSUs Potential Vesting is:
Threshold
50%
Target
100%
Maximum
200%

*If the Performance Goal is achieved between threshold and target, or between
target and maximum, the percent of Target RSUs that are considered potentially
vested will be interpolated.
The Committee may then exercise its discretion, pursuant to Section 5.1 of the
LTIP, to adjust the potential number of Restricted Stock Units that are vesting
either upwards or downwards, provided that if the Participant is a Covered
Employee, then the Committee may only approve a downward adjustment. The total
number of Restricted Stock Units, after adjustment (if any), so determined by
the Committee shall be considered vested as of the date of such Committee
determination (the “Lapse Date”).
(b)
Termination of Employment. If the Participant’s Employment with the Company and
its Affiliates terminates for any reason prior to the end of the Performance
Period, the Restricted Stock Units shall be canceled by the Company without
consideration; provided that:

(i)
upon termination of the Participant’s Employment due to the Participant’s death
or Disability, the Target RSUs shall vest in full on the date of such Employment
termination, and

(ii)
upon the termination of the Participant’s Employment for Retirement, a number of
Restricted Stock Units equal to (x) the total number of Restricted Stock Units
determined pursuant to subsection (a) multiplied by (y) a fraction, the
numerator of which is the number of the Participant’s days of employment during
the Performance Period and the denominator of which is 1,095, shall vest and no
longer be subject to forfeiture as of the Lapse Date, and, in either case, any
remaining Restricted Stock Units shall be canceled by the Company without
consideration.

(c)
Change of Control. Notwithstanding the foregoing, in the event of a Change of
Control while the Participant remains in Employment with the Company or its
Affiliate, the Performance Goal shall be deemed to have been satisfied at the
target level, regardless of actual performance prior to or after such Change of
Control, such that only the Target RSUs remain available for vesting under this
Award, and the following will apply:

(i) If the purchaser, successor or surviving entity (or parent thereof) in the
Change of Control (the “Survivor”) so agrees, then some or all of the Restricted
Stock Units shall be assumed, or replaced with the same type of award with
similar terms and conditions, by the Survivor in the Change of Control
transaction. If applicable, each Restricted Stock Unit that is assumed by the
Survivor shall be appropriately adjusted, immediately after such Change of
Control, to apply to the number and class of securities which would have been
issuable to the Participant upon the consummation of such Change of Control had
the Restricted Stock Units been actual shares immediately prior to such Change
of Control. Upon termination of the Participant’s Employment (A) by the Company
and its Affiliates without Cause or (B) if the Participant is then or was at the
time of a Change of Control a Section 16 Participant, by such Section 16
Participant for Good Reason, in each case within two years after a Change of
Control, any unvested portion of this Award (or the replacement award) shall
immediately become vested in full.

2



--------------------------------------------------------------------------------



(ii) To the extent the Survivor does not assume the Restricted Stock Units or
issue replacement awards as provided in clause (i), then, immediately prior to
the date of the Change of Control, the Target RSUs shall become immediately and
fully vested.
5.
Settlement.

(a)
General. Except as otherwise provided in Section 5(b), as soon as practicable
after the Restricted Stock Units vest (but no later than two-and-one-half months
from the date on which vesting occurs), the Company will settle such vested
Restricted Stock Units by delivering an amount of cash equal to the Fair Market
Value, determined as of the vesting date, of a number of Shares equal to the
number of Restricted Stock Units that have vested. For purposes hereof, the
Restricted Stock Units that vest upon a Participant’s termination of Employment
shall be settled only upon the Participant’s separation from service within the
meaning of Code Section 409A.

(b)
Six-Month Delay for Specified Employees. Notwithstanding any other provision in
the Plan or this Agreement to the contrary, if (i) the Restricted Stock Units
become vested as a result of a termination of the Participant’s Employment by
the Company and its Affiliates for other than death, and (ii) the Participant is
a “specified employee” within the meaning of Code Section 409A as of the date of
such separation from service, then settlement of such vested Restricted Stock
Units shall occur on the date that is six months after the date of the
Participant’s separation from service.

6.
Dividends and Voting Rights. The Participant shall not have voting rights with
respect to the Shares underlying the Restricted Stock Units. The Participant
shall receive a cash payment equivalent to any dividends or other distributions
paid with respect to the shares of Common Stock underlying the Restricted Stock
Units, so long as the applicable record date occurs on or after the Date of
Grant and before such Restricted Stock Units are forfeited; provided that such
cash payments shall be subject to the same risk of forfeiture as the Restricted
Stock Units to which such payments relate. If, however, any dividends or
distributions with respect to the Shares underlying the Restricted Stock Units
are paid in Shares rather than cash, then the Participant shall be credited with
additional restricted stock units equal to the number of Shares that the
Participant would have received had the Restricted Stock Units been actual
Shares, and such restricted stock units shall be deemed Restricted Stock Units
subject to the same risk of forfeiture and other terms of this Agreement and the
Plan as apply to the other Restricted Stock Units granted under this Award. Any
amounts due to the Participant under this provision shall be paid to the
Participant at the same time as payment is made in respect of the Restricted
Stock Units granted under this Agreement.

7.
No Right to Continued Employment. The granting of the Restricted Stock Units
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its Affiliates to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of the Participant.

8.
Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Stock Units and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

9.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

10.
Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.


3



--------------------------------------------------------------------------------



11.
Restricted Stock Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The Restricted Stock Units are subject to the
Plan and the LTIP. The terms and provisions of the Plan and the LTIP as they may
be amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan or LTIP, the applicable terms and provisions of the Plan
or LTIP will govern and prevail.

12.
Recoupment. This Award and the compensation received by the Participant under
this Award, shall be subject to any recoupment or clawback policy that may be
adopted by the Company from time to time and to any requirement of applicable
law, regulation or listing standard that requires the Company to recoup or
clawback compensation paid under this Award.

13.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
 
COOPER-STANDARD HOLDINGS INC.
By:
 
[optionagreementfinalimage1.jpg]
   
Larry E. Ott
Senior Vice President and
Chief Human Resources Officer



                        
 
Agreed and acknowledged as of the date first above written:
 
 
Participant: Participant Name

 
 





4

